Citation Nr: 1538570	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected Osgood-Schlatter's disease with patellar tendonitis of the right knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system to ensure a complete review of the evidence in this case.

The issues on appeal were previously remanded by the Board in September 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's knee disabilities.  This was accomplished, and the claims were readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's right knee disability has been manifested by normal extension, with flexion, at worst, to 135 degrees with pain, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

2.  For the entire increased rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 130 degrees with pain, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for an increased rating in excess of 10 percent for service-connected Osgood-Schlatter's disease with patellar tendonitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

2.  For the entire increased rating period on appeal, the criteria for an increased rating in excess of 10 percent for service-connected Osgood-Schlatter's disease with patellar tendonitis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial AOJ decision on a claim. 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in July 2010, prior to the adjudication of the claim in November 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, post-service treatment records, and the Veteran's statements have been associated with the claims file.  In July 2010, March 2012, and January 2015, the Veteran was provided with VA examinations and the reports have been associated with the record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim for increased rating for the service-connected knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, the Veteran's service-connected disabilities have not increased in severity over the course of the appeal that would warrant different ratings.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Increased Rating for Left and Right Knee Disability

The Veteran is in receipt of 10 percent rating for his left and right knee Osgood-Schlatter's disease with patellar tendonitis under Diagnostic Code 5299-5257.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

The Board notes that in a February 2015 rating decision, the RO also granted 10 percent ratings for right and left knee degenerative arthritis as secondary to the service-connected Osgood-Schlatter's disease with patellar tendonitis disability.  The Board will not disrupt these ratings.  The Veteran has also not challenged the adequacy of these ratings; accordingly, the Board will only address whether a rating in excess of 10 percent is warranted for his left and right knee Osgood-Schlatter's disease with patellar tendonitis.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After review of all the evidence of record, lay and medical, the Board finds that for the entire rating period on appeal, the Veteran's right and left knee disabilities does not more nearly approximate a higher rating in excess of 10 percent.

The evidence includes a July 2010 VA knee examination.  During the evaluation, the Veteran reported that both knees manifested similar symptoms.  He stated that he had pain on a regular basis of 4 out of 10.  During flare-ups the pain was a 6.  The Veteran further stated that the left knee would occasionally swell and "give out."  He also complained of decreased range of motion, strength and endurance.  Upon physical examination, the examiner noted that the Veteran had a normal gait.  The left knee was noted to have some small effusion.  Flexion of the left knee was limited to 130 degrees and extension was normal.  The examiner also noted that after repetitive use, there was no additional loss of motion.  A review of x-ray findings showed Osgood-Schlatter's disease of both knees.  Both knees were noted to be stable.

In a March 2012 VA examination, the Veteran reported symptoms of pain in the anterior aspect of both knees with all lifting, carrying, or stairs.  Stairs and all strength activity increased pain, but without swelling or instability.  The pain
was constant and turned sharper with all strength work or stairs/hills.  He was given braces, but stated that they did not help.  He denied locking symptoms.  During flare-ups, the Veteran stated that bending, stairs, or hills cause increased pain, which was alleviated by rest.  Upon physical examination, flexion of both knees was limited to 140 degrees with no objective evidence of pain.  Extension of both knees was normal.  The examiner also noted that after repetitive use, there was no additional loss of motion.  Muscle strength in both knees was normal and there was no lateral instability noted.  There was also no patellar subluxation or dislocation.  The Veteran did not have a meniscal condition.

In the most recent January 2015 VA examination, the Veteran stated that his left knee pain was slightly worse than the right knee.  The pain was noted to be a 5-6 out of 10 that could flare-up to 10.  The pain was across the anterior knees.  He noted that his flare-ups were based on activities and work.  The Veteran stated that he was unable to run.  The Veteran stated that his left knee had flared-up on the day of examination.  It was also noted that the Veteran wore a brace occasionally when
walking on uneven ground.  He reported hyperextension and giving out due to pain. Upon physical examination, flexion of left knee was limited to 130 degrees with pain.  In the right knee, flexion was limited to 135 degrees with pain.  Extension of both knees was normal.  The examiner noted that after repetitive use, there was no additional loss of motion.  Muscle strength was normal in both knees, there was no muscle atrophy, or ankylosis.  There was also no joint instability of either knee.  The examiner also noted that the Veteran's complaints of knees "giving way" and "going out" were not due to ligamentous instability.  The examiner further noted that it was likely that the Veteran would have flare-ups that caused increased pain, making it difficult for him to sit, stand, or walk for prolonged periods of time.  The examiner stated that it would be mere speculation to state if and how much motion he would lose with a flare-up as he had near full range of motion with both knees on examination unchanged with three repetitions.

Recent VA treatment records show continued complaints and treatment for bilateral knee pain.  In an August 2014 VA Physical Therapy treatment note, the Veteran reported that his left knee would swell after prolonged standing.  Range of motion testing revealed flexion to 115 degrees in the right knee and 115 degrees in the left knee.  Symptoms were noted as "mild."  Extension was normal in both knees.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right and left knee disabilities is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.  In the July 2010, March 2012, and January 2015 VA examinations, the Veteran had full bilateral extension.  Even considering pain, flexion was, at worst, limited to 130 degrees in the left knee and 135 degrees in the right knee.  See January 2015 VA examination report.  Accordingly, the Board finds that higher ratings in excess of 10 percent are not warranted under Diagnostic Codes 5260, 5261.

The Board has considered whether higher disability ratings for the knees is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral knee disability has caused pain, swelling, flare-ups, and restricted overall motion; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and VA treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Further, the Veteran has reported that his left knee symptoms were worse than the right.  In the January 2015 VA examination, the Veteran stated that he was having a flare-up of the left knee on the day of examination.  That said, range of motion testing on the day of examination reflected normal extension and left knee flexion was limited to 130 degrees and right knee flexion was limited to 135 degrees.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Further, during all VA examinations, the Veteran was able to perform repetitive-use testing with no additional limitation of motion.  Based on the above, the degree of functional impairment does not warrant higher ratings based on limitation of motion for the right and left knee disabilities for the rating period on appeal.

Further, the Veteran has not been found to have lateral instability of either knee. The January 2015 VA examiner specifically stated that the Veteran's complaints of knees "giving way" and "going out" were not due to ligamentous instability.  Accordingly, separate ratings under Diagnostic Code 5257 are not warranted.  

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); malunion of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that higher ratings in excess of 10 percent for the right and left knee disabilities are not warranted under any of these Diagnostic Codes.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his bilateral knee disability.  In this case, the Veteran is competent to report his knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating a the right or left knee disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral knee disability.
For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for there right or left knee disabilities.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's bilateral knee disability have been manifested by symptoms of pain, limitation of motion, tenderness, subjective feelings of giving out, flare-ups with interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs.  The schedular rating criteria specifically provides limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs are specifically contemplated by the rating criteria for limitation of motion.  See 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  Further, the Board finds that these complaints, including the Veteran's use of a knee brace, are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty walking, sitting, and limitation in activity), which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., needing medication, use of a cane and brace, difficulty standing or walking for prolonged periods due to knee pain).  Comparing the Veteran's disability level and symptomatology of the right and left knee disability to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the left or right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the January 2015 VA examination, the Veteran reported working at a school in maintenance.  The Veteran has not contended, and the evidence does not otherwise suggest, that he is unable to obtain or sustain substantially gainful employment due to his service-connected disabilities.  Therefore, the Board finds that Rice is inapplicable in this case at this time.


ORDER

An increased disability rating in excess of 10 percent for service-connected Osgood-Schlatter's disease with patellar tendonitis of the right knee is denied.

An increased disability rating in excess of 10 percent for service-connected Osgood-Schlatter's disease of the left knee is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


